Barrow, J.,
dissenting in part and concurring in part.
*391The question of this Court’s jurisdiction over that part of the appeal dealing with the capital murder conviction was necessarily determined by the Supreme Court’s order transferring this proceeding to this court. See Norfolk and Western Railway Co. v. Duke, 107 Va. 764, 766, 60 S.E.2d 96, 97 (1908). Therefore, I would not dismiss that part of the appeal. Furthermore, even if this court lacks jurisdiction to determine the capital murder portion of the appeal, I would not dismiss the proceeding; instead, for the reasons stated in my dissent in Peterson v. Bass, 2 Va. App. 314, 321-22, 343 S.E.2d 475, 480 (1986), I would direct the clerk of this Court to return the record to the Supreme Court. I concur with the remainder of the majority’s opinion.